UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-5556 CONSOLIDATED-TOMOKA LAND CO. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 59-0483700 (I.R.S. Employer Identification No.) 1530 Cornerstone Blvd., Suite 100 Daytona Beach, Florida32117 (Address of principal executive offices) (Zip Code) (386) 274-2202 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer X Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined by rule 12b-2 of the Exchange Act). Yes No X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class of Common Stock Outstanding November 5, 2007 $1.00 par value 5,725,806 1 INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets - September 30, 2007 (Unaudited) and December 31, 2006 3 Consolidated Statements of Income - Three Months andNine-MonthsEndedSeptember 30, 2007 and 2006 (Unaudited) 4 Consolidated Statement of Shareholders’ Equity and Comprehensive Income - Nine-Months EndedSeptember 30, 2007 (Unaudited) 5 Consolidated Statements of Cash Flows Nine-Months EndedSeptember 30, 2007 and 2006 (Unaudited) 6 Notes to Consolidated Financial Statements 7-10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 6. Exhibits 15 Exhibit 3.1 Exhibit 3.2 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 SIGNATURES 16 2 CONSOLIDATED-TOMOKA LAND CO. CONSOLIDATED BALANCE SHEETS (Unaudited) SEPTEMBER30, DECEMBER 31, 2007 2006 ASSETS Cash $ 3,233,154 $ 738,264 Restricted Cash 1,524,347 1,185,962 Investment Securities 9,521,974 11,780,205 Notes Receivable 700,000 700,000 Land and Development Costs 16,012,716 15,058,340 Intangible Assets 4,814,186 5,103,649 Other Assets 4,949,229 5,569,605 40,755,606 40,136,025 Property, Plant, and Equipment: Land, Timber and Subsurface Interests 6,267,707 3,012,623 Golf Buildings, Improvements, and Equipment 11,613,112 11,442,492 Income Properties Land, Buildings, and Improvements 104,820,647 104,819,695 Other Building, Equipment, and Land Improvements 2,819,381 2,584,467 Total Property, Plant, and Equipment 125,520,847 121,859,277 Less, Accumulated Depreciation and Amortization (9,762,392 ) (8,221,138 ) Net - Property, Plant, and Equipment 115,758,455 113,638,139 TOTAL ASSETS $ 156,514,061 $ 153,774,164 LIABILITIES Accounts Payable $ 201,235 $ 167,378 Accrued Liabilities 8,744,896 7,749,121 Accrued Stock Based Compensation 3,597,598 5,743,773 Income Taxes Payable 419,748 Deferred Profit 563,467 Deferred Income Taxes 30,127,978 29,491,587 Notes Payable 6,872,781 7,061,531 TOTAL LIABILITIES 49,964,236 50,776,857 SHAREHOLDERS' EQUITY Common Stock 5,725,806 5,693,007 Additional Paid in Capital 5,130,574 2,630,748 Retained Earnings 96,686,473 95,650,170 Accumulated Other Comprehensive Loss (993,028 ) (976,618 ) TOTAL SHAREHOLDERS' EQUITY 106,549,825 102,997,307 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 156,514,061 $ 153,774,164 See Accompanying Notes to Consolidated Financial Statements. Index 3 CONSOLIDATED-TOMOKA LAND CO. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Unaudited) Three Months Ended Nine Months Ended September30, September30, September30, September30, 2007 2006 2007 2006 Income Real Estate Operations: Real Estate Sales Sales and Other Income $ 2,994,820 $ 5,095,658 $ 8,860,680 $ 14,620,160 Costs and Other Expenses (627,262 ) (1,494,549 ) (4,833,438 ) (2,997,659 ) 2,367,558 3,601,109 4,027,242 11,622,501 Income Properties Leasing Revenues & Other Income 2,207,308 2,183,626 6,537,982 5,997,775 Costs and Other Expenses (520,110 ) (407,697 ) (1,373,192 ) (1,069,569 ) 1,687,198 1,775,929 5,164,790 4,928,206 Golf Operations Sales and Other Income 930,164 1,027,067 3,907,346 3,909,816 Costs and Other Expenses (1,577,723 ) (1,568,987 ) (5,236,862 ) (4,946,804 ) (647,559 ) (541,920 ) (1,329,516 ) (1,036,988 ) Total Real Estate Operations 3,407,197 4,835,118 7,862,516 15,513,719 Profit on Sales of Other Real Estate Interests 816,235 212,550 1,400,979 668,420 Interest and Other Income 149,627 38,831 450,420 484,516 Operating Income 4,373,059 5,086,499 9,713,915 16,666,655 General and Administrative Expenses (1,044,337 ) (1,911,250 ) (5,525,328 ) (4,541,745 ) Income from Continuing Operations Before Income Taxes 3,328,722 3,175,249 4,188,587 12,124,910 Income Taxes (1,226,158 ) (791,231 ) (1,553,895 ) (3,897,309 ) Income Before Discontinued Operations and Cumulative Effect of Change in Accounting Principle 2,102,564 2,384,018 2,634,692 8,227,601 Income from Discontinued Operations Net of Income Tax 240,476 Cumulative Effect of Change in Accounting Principle (216,093 ) Net Income $ 2,102,564 $ 2,384,018 $ 2,634,692 $ 8,251,984 Per Share Information: Basic and Diluted Income (Loss) Per Share Income Before Discontinued Operations and Cummulative Effect of Change in Accounting Principle $ 0.37 $ 0.42 $ 0.46 $ 1.45 Income from Discontinued Operations Net of Income Tax 0.04 Cummulative Effect of Change in Accounting Principle (0.04 ) Net Income $ 0.37 $ 0.42 $ 0.46 $ 1.45 Dividends $ 0.10 $ 0.09 $ 0.28 $ 0.25 See Accompanying Notes to Consolidated Financial Statements Index 4 CONSOLIDATED-TOMOKA LAND CO. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Unaudited) Common Stock Additional Paid- In Capital RetainedEarnings Accumulated Other ComprehensiveIncome Total Shareholders'Equity ComprehensiveIncome Balance, December 31, 2006 $ 5,693,007 $ 2,630,748 $ 95,650,170 $ (976,618 ) $ 102,997,307 Net Income 2,634,692 2,634,692 $ 2,634,692 Other Comprehensive Loss: Cash Flow Hedging Derivative, Net of Tax (16,410 ) (16,410 ) (16,410 ) Comprehensive Income $ 2,618,282 Exercise of Liability Classified Stock Options 32,799 2,499,826 2,532,625 Cash Dividends ($.28 per share) (1,598,389 ) (1,598,389 ) Balance,September 30, 2007 $ 5,725,806 $ 5,130,574 $ 96,686,473 $ (993,028 ) $ 106,549,825 See Accompanying Notes to Consolidated Financial Statements. Index 5 See CONSOLIDATED-TOMOKA LAND CO. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) NineMonths Ended September30, September30, 2007 2006 Cash Flow from Operating Activities Net Income $ 2,634,692 $ 8,251,984 Adjustments to Reconcile Net Income to Net Cash Provided By Operating Activities: Depreciation and Amortization 1,848,214 1,662,368 Loss (Gain) on Sale of Property, Plant, and Equipment 110,790 (436,971 ) Deferred Income Taxes 636,391 3,353,834 Non Cash Compensation 1,661,438 1,348,525 Deferred Profit (563,467 ) (Increase) Decreasein Assets: Land and Development Costs (954,376 ) (3,744,466 ) Refundable Income Taxes 37,664 Other Assets 582,714 293,022 Increase (Decrease) in Liabilities: Accounts Payable 33,857 502,140 Accrued Liabilities and Accrued Stock Based Compensation 979,365 379,620 Deferred Profit (3,648,986 ) Income Taxes Payable 419,748 (4,772,188 ) Net Cash Provided ByOperating Activities 7,427,030 3,188,882 Cash Flow From Investing Activities: Acquisition of Property, Plant, and Equipment (3,789,860 ) (15,627,639 ) Acquisition of Intangible Assets (858,808 ) Increase in Restricted Cash for Acquisitions Through the Like-Kind Exchange Process (338,385 ) 5,736,528 Net (Increase) Decrease in Investment Securities 2,258,231 7,430,271 Proceeds from Disposition of Property, Plant, and Equipment 1,630,205 Net Cash Used In Investing Activities (1,870,014 ) (1,689,443 ) Cash Flow from Financing Activities: Proceeds from Notes Payable 1,776,000 5,540,000 Payments on Notes Payable (1,964,750 ) (4,816,914 ) Cash Proceeds from Exercise of Stock Options 16,762 19,515 Cash Used to Settle Stock Appreciation Rights (1,291,749 ) (771,333 ) Dividends Paid (1,598,389 ) (1,421,071 ) Net Cash Used in Financing Activities (3,062,126 ) (1,449,803 ) Net Increasein Cash 2,494,890 49,636 Cash, Beginning of Year 738,264 1,127,143 Cash, End of Period $ 3,233,154 $ 1,176,779 See Accompanying Notes to Consolidated Financial Statements. Index In ex 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. PRINCIPLES OF INTERIM STATEMENTS The unaudited consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures, which are normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles, have been omitted pursuant to those rules and regulations. The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to present fairly the Company’s financial position and the results of operations for the interim periods. The consolidated format is designed to be read in conjunction with the last annual report. For further information, refer to the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. Inter-company balances and transactions have beeneliminated in consolidation. NOTE 2. DISCONTINUED OPERATIONS In accordance with SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets,” the Company has classified the revenues and income/(loss) of a vacant income- property, a former automobile dealer site, located in Daytona Beach, Florida, and sold on May 26, 2006, as discontinued operations. Financial statements for 2006 have been reclassified to reflect the discontinued operation. Summary financial information for the operation is as follows: Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Revenues Loss $ (45,475 ) Income Tax Benefit 17,542 Gain on Sale ( Net of Income Tax of $168,562) 268,409 Net Income $ 240,476 Index NOTE 3. COMMON STOCK AND EARNINGS PER SHARE Basic earnings per common share were computed by dividing net income by the weighted average number of shares of common stock outstanding during the year. Diluted earnings per common share are based on the assumption of the conversion of stock options at the beginning of each period using the treasury stock method at average cost for the periods. Three Months Ended Nine Months Ended September30, September30, September30, September30, 2007 2006 2007 2006 Income Available to Common Shareholders: Income Before Discontinued Operations and Cumulative Effect of Change in Accounting Principle $ 2,102,564 $ 2,384,018 $ 2,634,692 $ 8,227,601 Discontinued Operations (Net of Income Tax) 240,476 Cumulative Effect of Change in Accounting Principle (Net of Income Tax) (216,093 ) Net Income $ 2,102,564 $ 2,384,018 $ 2,634,692 $ 8,251,984 Weighted Average Shares Outstanding 5,720,219 5,691,192 5,713,450 5,681,060 Common Shares Applicable to Stock Options Using the Treasury Stock Method 7,452 14,738 11,526 Total Shares Applicable to Diluted Earnings Per Share 5,720,219 5,698,644 5,728,188 5,692,586 Per Share Information: Basic Income Per Share Income Before Discontinued Operations and Cumulative Effect of Change in Accounting Principle $ 0.37 $ 0.42 $ 0.46 $ 1.45 Discontinued Operations (Net of Income Tax) 0.04 Cumulative Effect of Change in Accounting Principle (Net of Income Tax) (0.04 ) Net Income $ 0.37 $ 0.42 $ 0.46 $ 1.45 Diluted Income Per Share Income Before Discontinued Operations and Cumulative Effect of Change in Accounting Principle $ 0.37 $ 0.42 $ 0.46 $ 1.45 Discontinued Operations (Net of Income Tax) 0.04 Cumulative Effect of Change in Accounting Principle (Net of Income Tax) (0.04 ) Net Income $ 0.37 $ 0.42 $ 0.46 $ 1.45 Diluted shares outstanding for the quarter endedSeptember 30, 2007, does not assume the conversion of stock options as it would have an anti-dilutive effect on earnings per share. 7 Index NOTE 4. NOTES PAYABLE Notes Payable consist of the following: September30, 2007 Total Due Within One Year $20,000,000 Line of Credit $ $ Notes Payable 6,872,781 266,726 Total $ 6,872,781 $ 266,726 Payments applicable to reduction of principal amounts will be required as follows: Year Ending June 30, 2008 $ 266,726 2009 287,004 2010 308,824 2011 332,303 2012 5,677,924 2013 & thereafter $ 6,872,781 During the first quarter of 2007 the Company amended its financing agreements with its primary lender. The changes to the agreements included the expansion of the revolving line of credit to $20 million from $10 Million, while decreasing the interest rate to 140 basis points over the 30-day LIBOR and releasing the 3,000 acres mortgaged under the $8 million ten-year term loan. For the first nine-months of 2007, interest expense was $290,313, net of $94,344 interest capitalized to land and development costs, with interest of $384,657 paid during the nine-month period. During the firstnine months of 2006, interest expensed and paid totaled $406,334. Index NOTE 5. STOCK OPTION PLAN The Company maintains a stock option plan (“Plan”) pursuant to which 500,000 shares of the Company’s common stock may be issued. A summary of share option activity under the Plan as of September 30, 2007, and changes during the nine monthsended is presented below: STOCK OPTIONS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2007: Shares Wtd Avg. Ex. Price Wtd. Avg. Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding December 31, 2006 172,200 $ 41.96 Granted 62,000 $ 77.25 Exercised (54,400 ) $ 30.78 Expired Outstanding September 30, 2007 179,800 $ 59.04 8.15 $ 2,094,708 Exercisable at September 30, 2007 8,400 $ 65.53 8.34 $ 14,604 STOCK APPRECIATION RIGHTS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2007: Shares Wtd.Avg. Fair Value Wtd. Avg. Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding December 31, 2006 172,200 $ 13.60 Granted 62,000 $ 15.73 Exercised (54,400 ) $ 20.83 Expired Outstanding September 30, 2007 179,800 $ 13.89 8.15 $ 1,127,920 Exercisable atSeptember 30, 2007 8,400 $ 11.43 8.34 $ 7,864 In connection with the exercise of 54,400 option shares, 32,799 shares of stock were issued and 21,601 shares of stock were surrendered to relieve the stock option liability by $2,515,863. Cash proceeds of $16,762 were received on the exercise of the stock options. Index 8 NOTE 6. PENSION PLAN The Company maintains a defined benefit pension plan for all employees who have attained the age of 21 and completed one year of service. The pension benefits are based primarily on age, years of service, and the average compensation for the highest five years during the final ten years of employment. The benefit formula provides for a life annuity benefit. Following are the components of the Net Period Benefit Cost: Three Months Ended Nine Months Ended September30, September30, September30, September 30, 2007 2006 2007 2007 Service Cost $ 72,716 $ 69,291 $ 218,148 $ 207,873 Interest Cost 100,683 95,915 302,049 287,745 Expected Return on Plan Assets (126,296 ) (114,224 ) (378,888 ) (342,672 ) Net Amortization 12,497 17,480 37,491 52,440 Net Periodic Benefit Cost $ 59,600 $ 68,462 $ 178,800 $ 205,386 A contribution in the amount of $387,017 was made in the first nine months of2007. IndexNOTE 7. INCOME TAXES The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes ("FIN 48"), on January 1, 2007. The Company recognized no change in the liability for unrecoginzed tax benefits as a result of the implementation of FIN 48. As of the date of adoption, the Company had no unrecognized tax benefits. The Company files a consolidated income tax return in the United States Federal jurisdiction and the State of Florida. In addition, subsidiaries file separate tax returns in the States of Georgia and North Carolina. The Internal Revenue Service has audited the federal tax returns through the year 2004, with all proposed adjustments settled. The Company recognizes all potential accrued interest and penalties related to unrecognized tax benefits in income tax expense. Income taxes of $611,822 were paid in the nine monthsended September 30, 2007. NOTE 8. BUSINESS SEGMENT DATA The Company primarily operates in three business segments: real estate, income properties, and golf. Real estate operations include commercial real estate, real estate development, residential, leasing properties for oil and mineral exploration, and agricultural operations. The Company evaluates performance based on income or loss from operations before income taxes. The Company’s reportable segments are strategic business units that offer different products. They are managed separately because each segment requires different management techniques, knowledge, and skills. Information about the Company’s operations in different segments is as follows (amount in thousands): Three Months Ended Nine Months Ended September30, September30, September30, September30, 2007 2006 2007 2006 Revenues: Real Estate $ 2,995 $ 5,096 $ 8,861 $ 14,620 Income Properties 2,207 2,184 6,538 5,998 Golf 930 1,027 3,907 3,910 General, Corporate and Other 966 251 1,851 1,153 $ 7,098 $ 8,558 $ 21,157 $ 25,681 Income (Loss): Real Estate $ 2,368 $ 3,601 4,027 11,623 Income Properties 1,687 1,776 5,165 4,928 Golf (648 ) (542 ) (1,329 ) (1,037 ) General, Corporate and Other (78 ) (1,660 ) (3,674 ) (3,389 ) $ 3,329 $ 3,175 $ 4,189 $ 12,125 September30, 2007 Identifiable Assets Real Estate $ 25,711 Income Properties 105,476 Golf 8,301 General, Corporate and Other 17,026 $ 156,514 Depreciation and Amortization Real Estate $ 268 Income Properties 1,143 Golf 362 General, Corporate and Other 75 $ 1,848 Capital Expenditures Real Estate $ 2,028 Income Properties 2 Golf 171 General, Corporate and Other 1,589 $ 3,790 Identifiable assets by industry are those assets that are used in the Company’s operations in each industry.General corporate assets and assets used in the Company’s other operations consist primarily of cash, investment securities,and property, plant, and equipment. Index 9 NOTE 9. RELATED PARTY TRANSACTIONS During thesecond quarter of 2007, the Company exercised its right to repurchase a parcel of land, at a price of $1,430,660, which had been acquired from the Company by SunTrust Bank in 2004.The land, which was originally sold in 2004 to SunTrust Bank, was repurchased at its original sales price pursuant to the terms of the contract, as it could not meet the build provision in the contract due to an overall change in direction of the Bank's real estate ownership strategy. At the time of the original contract in 2004 (at which point the price of the repurchase wasset)and the Company’s exercise of its right to repurchase in 2007, William H. Davison, Chairman, President, and Chief Executive Officerof SunTrust Bank of East Central Florida, was not a member of the Company’s Board of Directors.As of the date of the closing of the repurchase, Mr. Davison was a member of the Board. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS The Management’s Discussion and Analysis of Financial Condition and Results of Operations is designed to be read in conjunction with the financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations in the last annual report on Form 10-K. Readers should also refer to the information set forth in Item 1A of Part II below. OPERATIONS OVERVIEW The Company is primarily engaged in real estate land sales and development, reinvestment of land sales proceeds into income properties, and golf course operations.The Company lands are well located in the growing central Florida Interstate 4 corridor, providing an excellent opportunity for reasonably stable land sales in the near-term future and following years. With its substantial land holdings in Daytona Beach, the Company has parcels available for the entire spectrum of real estate uses.Along with land sales, the Company selectively develops parcels primarily for commercial uses.Sales and development activity on and around Company owned lands have been strong in the last five years.Although pricing levels and changes by the Company and its immediate competitors can affect sales, the Company generally enjoys a competitive edge due to low costs associated with long-time land ownership and a significant ownership position in the immediate market. Over the last five years, the Company has had a trend of strong sales and development activities, primarily within the Company’s western Daytona Beach area core land holdings.These activities include: the sale of 120 acres of land to Florida Hospital in 2005 for the construction of a new facility, which commenced in 2006; the expansion of the Daytona Beach Auto Mall; the opening of a second office building in the Cornerstone Office Park; the continued development within the 250-acre Gateway Commerce Park; and the sale of approximately 100 acres of land on which a private high school is under development. During the first quarter of 2007, development began on the future site of the City of Daytona Beach police station. This parcel was sold by the Company to the City of Daytona Beach in 2006 at a discounted sales price, for which the Company received a charitable contribution deduction.This site is located adjacent to Gateway Commerce Park. Residential development has also been strong on lands sold by the Company in prior years, including within the LPGA International community, and on other lands both east and west of Interstate 95. These development activities tend to create additional buyer interest and sales opportunities. In addition to the development activities performed by third parties on Company owned lands, the Company has begun self-development of income properties.
